Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ].
Doe et al in view of Wang.
Doe et al discloses the use of a hand pan, comprising: a hollow base body, composed of a lower shell (14) and an upper shell (12) each in the form of a spherical segment, which are connected to one another at mutually facing outer edges thereof, a basic tone field (20), further tone fields (40-54) arranged annularly on the upper shell,  a resonance opening in the lower shell (64), wherein the at least two resonance openings are arranged decentrally in the lateral rising zone of the lower shell; wherein the lower shell and the upper shell are glued to each other at their mutually facing outer edges; wherein the basic tone field  is arranged centrally on the upper shell; wherein the further tone fields are arranged around the basic tone field.
Doe et al does not disclose at least one further resonance opening in the lower shell.
	Wang discloses the use of a hand pan comprising three resonant openings (22) in the lower shell (2); wherein the resonance openings (22) are arranged uniformly distributed with respect to the circumferential direction of the lower shell; wherein the resonance openings (22) have a same diameter;  wherein a distance between outwardly pointing edges of the resonance openings and the outer edge of the lower shell essentially corresponds to the diameter  of the resonance openings (see figure 2).
	I would have been obvious to one of ordinary skill in the art the time the invention was made to modify the device as disclosed in Doe to include the resonant openings in the lower shell as disclosed in Wang in order to provide a means for producing multiple sounds.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837